Case 5:18-cv-01101-JVS-RAO Document 94 Filed 03/17/21 Page 1 of 3 Page ID #:880



  1
  2
  3
  4
  5
  6
  7
  8                      IN THE UNITED STATES DISTRICT COURT
  9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      STEPHEN JEROME WILLIAMS,                     Case No. EDCV 18-1101 JVS (RAO)
 12
                                      Plaintiff, [PROPOSED] PROTECTIVE
 13                                              ORDER REGARDING
                   v.                            CONFIDENTIAL/PRIVILEGED
 14                                              RECORDS
 15   N. McDOWELL, et al.,
 16                                Defendants.
 17
 18         In response to Plaintiff’s Motion for an Order Compelling Discovery filed
 19   September 25, 2020 (ECF No. 71), Defendants have requested that any production
 20   of confidential/privileged documents, if ordered by the Court after in camera
 21   review, be limited by a protective order to protect the unwarranted disclosure of
 22   private or confidential information. Having considered the application, the Court
 23   finds good cause and grants Defendants’ request for a protective order
 24   Accordingly, IT IS HEREBY ORDERED:
 25         1. Defendants’ motion for a protective order is granted regarding privileged
 26   or confidential documents ordered produced to Plaintiff Stephen Williams, CDCR
 27   No. H 07189, as follows: (1) the documents will be redacted in a manner approved
 28   by the Court; (2) the documents are to be retained by the prison’s litigation

                                               1
Case 5:18-cv-01101-JVS-RAO Document 94 Filed 03/17/21 Page 2 of 3 Page ID #:881



  1   coordinator at the institution where Plaintiff is housed, and Plaintiff may review the
  2   documents through a request to his correctional counselor; (3) the documents are
  3   for Plaintiff’s eyes only, and he shall not disseminate them or the information
  4   contained therein; (4) the documents are to be used solely in conjunction with this
  5   case, and no copies shall be made except for submission to the Court; and (5) at the
  6   conclusion of this matter, all copies made in connection with this case shall be
  7   destroyed by the California Department of Corrections and Rehabilitation;
  8          2.       Defendants may redact (1) the personal identifying information of the
  9   Defendants and third parties, (2) inmate names and tracking numbers, and (3)
 10   nonpublic information that relates to the processes, operations, and investigations
 11   done by prison personnel, from any confidential record if ordered produced.
 12          3.       In accordance with the Court’s Order of March 2, 2021 (ECF. No. 88),
 13   Plaintiff may review the redacted documents marked as Bates Nos. PRIV
 14   0001-0004 in accordance with the requirements set forth in this Protective Order.
 15
 16
 17   Dated: _________________________
               March 17, 2021                               __________________________
                                                            Honorable Rozella A. Oliver
 18                                                         United States Magistrate Judge
      LA2018502655
 19   64047439.docx

 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 2
Case 5:18-cv-01101-JVS-RAO Document 94 Filed 03/17/21 Page 3 of 3 Page ID #:882




                        DECLARATION OF SERVICE BY U.S. MAIL

 Case Name: Williams v. McDowell, et al.
 No.: EDCV 18-1101 JVS (RAO)

 I declare:

 I am employed in the Office of the Attorney General, which is the office of a member of the
 California State Bar, at which member’s direction this service is made. I am 18 years of age or
 older and not a party to this matter; my business address is 300 South Spring Street, Suite 1702,
 Los Angeles, CA 90013.

 On March 12, 2021, I served the attached

                    [PROPOSED] PROTECTIVE ORDER REGARDING
                       CONFIDENTIAL/PRIVILEGED RECORDS

 by placing a true copy thereof enclosed in a sealed envelope with postage thereon fully prepaid,
 in the United States Mail at Los Angeles, California, addressed as follows:

 Stephen Jerome Williams, P-77060
 Centinela State Prison
 P.O. Box 921
 Imperial, CA 92251-0921
 In Pro Per

 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on March 12,
 2021, at Los Angeles, California.


                Lupe Zavala                                        /s/ Lupe Zavala
                 Declarant                                              Signature

 LA2018502655
 64047468
